Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000551
                                                         22-JUN-2012
                                                         11:37 AM



                         NO. SCPW-12-0000551


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             ZEPHYR INSURANCE COMPANY, INC., Petitioner,


                                 vs.


        THE HONORABLE KARL K. SAKAMOTO, JUDGE OF THE CIRCUIT 

            COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I;

         INSURANCE COMMISSIONER; and DEPARTMENT OF COMMERCE

            AND CONSUMER AFFAIRS OF THE STATE OF HAWAI'I,

                  INSURANCE DIVISION, Respondents.



                          ORIGINAL PROCEEDING

                       (CIVIL No. 10-1-2078-09)


            ORDER GRANTING PETITION FOR WRIT OF MANDAMUS

      (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.

        and Circuit Judge Ahn, assigned by reason of vacancy)


          Upon consideration of petitioner Zephyr Insurance Company,


Inc.'s petition for a writ of mandamus and the papers in support, it


appears that HRS § 235-114(a) (Supp. 2011) authorizes an appeal to


the tax appeal court from any assessment of income tax or


liability imposed by HRS Chapter 235.     HRS § 235-114(c) (Supp.


2011) requires the notice of appeal to be filed in the tax appeal


court "within thirty days subsequent to the date when the notice


of assessment was mailed."    The DCCA insurance division's


November 15, 2010 letter on petitioner's tax credit claim -- if


appealable by petitioner pursuant to HRS § 235-114(a), as the

respondent judge determined -- was appealable by notice of appeal


filed within thirty days after the letter was mailed.     The


November 15, 2010 letter was presumably mailed when it was


written, the time for filing an appeal under HRS § 235-114


expired in 2010, and an appeal to the tax appeal court is now


precluded.   The respondent judge's rulings to the contrary were


incorrect.   Therefore,


          IT IS HEREBY ORDERED that the answer provision of HRAP


21(c) is suspended pursuant to HRAP 2.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is granted.   The respondent judge shall set aside the


stay of Civil No. 10-1-2078-09 and shall proceed to hear and


dispose of petitioner's agency appeal.


          DATED: Honolulu, Hawai'i, June 22, 2012.
                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Karen S.S. Ahn





                                 2